Citation Nr: 1823407	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left wrist burn scar.

2.  Entitlement to a compensable rating for service-connected right wrist burn scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1982 to June 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  

The issue of increased rating for right wrist burn scar is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran alleges he incurred a left wrist burn scar during service after hot water spilled out of a pot and over both wrists; service treatment records (STRs) confirm that he sustained a second degree burn injury to the right hand and wrist in service, but are silent for any complaints, treatment, or diagnoses related to the left arm or hand, save for a notation of a pre-existing left forearm dog bite scar on enlistment examination.  

2.  On November 2010 VA examination, the examiner diagnosed a left wrist scar that he felt were, like the right wrist scar, probably also due to second degree burns; moreover, while discussing both wrist scars, the examiner noted that "[t]his was the burns in service;" finally, the examiner noted that the left wrist scar was, like the right, also on the ventral surface and described it as a "similar looking burn."

3.  While a subsequent June 2011 addendum explicitly opines that the right burn scar is related to the documented burn in service, the examiner does not provide any opinion regarding the left hand and, crucially, does not rule out a relationship to service; in fact, the examiner did expressly comment that the Veteran gave no history of intervening trauma or burns postservice and accounted for the only other scar noted in the Veteran's STRs by noting a separate, barely-visible left forearm scar from a dog bite along with the current right and left wrist scars.

4.  In light of the above, the Board finds no reason to question the veracity of the Veteran's competent reports that a left wrist scar began in service and persisted; as there is also no other evidence (including on November 2010 VA examination or in the June 2011 addendum opinion) affirmatively contradicting that report, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's left wrist burn scar is related to his military service.


CONCLUSION OF LAW

Service connection for left wrist burn scar is warranted.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


ORDER

Service connection for a left wrist burn scar is granted.


REMAND

A review of the record shows the Veteran's right wrist burn scar has not been examined since the original November 2010 VA examination in conjunction with his original service connection claim.  Therefore, a contemporaneous examination is needed to address his statements that the condition is worse than currently rated.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disability remaining on appeal.
 
2. Then, arrange for the Veteran to be examined by a dermatologist to determine the current severity of his right wrist burn scar.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms, and functional impairment associated with the Veteran's service-connected right wrist burn scar in sufficient detail to allow for application of the pertinent rating criteria.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


